internal_revenue_service number release date index number ----------------------------------------------------------- ----------------------------------------- ------------------------------------------ ------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------------- --------------------------------------------------- telephone number ---------------------- refer reply to cc fip b02 plr-137227-14 date date legend taxpayer ---------------------------------------------------- ---------------------------------------------- op --------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------ subsidiary ---------------------------------------------------- --------------------------------------------- advisor state a state b date date date date date month --------------------------------- -------------- -------------- ---------------------- ---------------------- ------------------------ ---------------------- ------------------------ ------------------- plr-137227-14 month dear ------------------ -------------- this is in reply to a letter dated date and subsequent correspondence requesting an extension of time on behalf of taxpayer and subsidiary to file an election to treat subsidiary as a taxable real_estate_investment_trust subsidiary trs of taxpayer under sec_856 of the internal_revenue_code effective as of date facts taxpayer is a corporation formed on date under the law of state a it intends to file an election under sec_856 of the code to be taxed as a real_estate_investment_trust reit effective for its taxable_year that began on date it is the sole general_partner and largest limited_partner of limited_partnership op op is the sole owner of subsidiary subsidiary is a corporation formed on date under the law of state b it intended to jointly elect with reit to be a trs of reit beginning on date by filing form_8875 the election to treat subsidiary as a trs before date in month taxpayer and subsidiary’s taxpayer_representative advisor prepared and forwarded to them for signature a form_8875 later in month officers of taxpayer and subsidiary executed the form_8875 and forwarded it to advisor on date advisor drafted and signed a transmittal letter to be sent by certified mail return receipt requested to the internal_revenue_service center in accordance with the instructions to form_8875 that same day advisor had the original letters and the accompanying form_8875 scanned to send to taxpayer and subsidiary by e-mail which was done that same day the e-mail explained that these were copies of the form_8875 to be filed that day by certified mail with the internal_revenue_service in month advisor sent taxpayer and subsidiary another copy of the date letters and form_8875 advisor noticed that he had not received back either a certified mail return card or a stamped copy of the filed form_8875 as he had requested in the transmittal letter to the irs service_center advisor could find no record of the letter having been sent by certified mail and could not find the letter or form_8875 to show that they were not mailed advisor concluded that he could not determine from his records whether the transmittal letter and form_8875 had been properly mailed to or received by the irs service_center the following representations are made in connection with the request for an extension of time plr-137227-14 the request for relief was filed before the failure to make the regulatory election was discovered by the internal_revenue_service granting the relief requested will not result in taxpayer and subsidiary having a lower tax_liability in the aggregate for all years to which the election applies than it would have had if the election had been timely made taking into account the time_value_of_money taxpayer and subsidiary do not seek to alter a return position for which an accuracy-related_penalty has been or could have been imposed under sec_6662 of the code at the time it requested relief and the new position requires or permits a regulatory election for which relief is requested being fully informed of the required regulatory election and related tax consequences taxpayer and subsidiary did not choose to not file the election taxpayer and subsidiary are not using hindsight in requesting this relief no specific facts have changed since the due_date for making the election that makes this election advantageous to taxpayer and subsidiary in addition affidavits on behalf of taxpayer and subsidiary have been provided as required by sec_301_9100-3 of the procedure and administration regulations law and analysis sec_856 of the code provides that a reit and a corporation other than a reit may jointly elect to treat such corporation as a trs to be eligible for treatment as a trs sec_856 provides that the reit must directly or indirectly own stock in the corporation and the reit and the corporation must jointly elect such treatment the election is irrevocable once made unless both the reit and the subsidiary consent to its revocation in addition sec_856 specifically provides that the election and any revocation thereof may be made without the consent of the secretary in announcement 2001_1_cb_716 the service announced the availability of new form_8875 taxable_reit_subsidiary election according to the announcement this form is to be used for taxable years beginning after for eligible entities to elect treatment as a trs the instructions to form_8875 provide that the subsidiary and the reit can make the election at any time during the taxable_year however the effective date of the election depends on when the form_8875 is filed the instruction further provide that the effective date cannot be more than months and days prior to the date of filing the election or more than months after the date of plr-137227-14 filing the election if no date is specified on the form the election is effective on the date the form is filed with the service sec_301_9100-1 of the procedure and administration regulations provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by regulations or by a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-3 through c i sets forth rules that the service generally will use to determine whether under the particular facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i requests relief under this section before the failure to make the regulatory election is discovered by the service ii failed to make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election moreover a taxpayer will be deemed not to have acted in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief sec_301_9100-3 provides that a reasonable extension of time to make a regulatory election will be granted only when the interests of the government will not be prejudiced by the granting of relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301 c ii provides that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election plr-137227-14 should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section conclusion based upon the facts and representations submitted we conclude that taxpayer and subsidiary have shown good cause for granting a reasonable extension of time to elect under sec_856 to treat subsidiary as a trs of taxpayer the extension of time to make the election i sec_90 days from the date of this letter this ruling is limited to the timeliness of the filing of form_8875 this ruling’s application is limited to the facts representations code sections and regulations cited herein no opinion is expressed with regard to whether taxpayer otherwise qualifies as a reit or whether subsidiary otherwise qualifies as a trs under subchapter_m of the code no opinion is expressed with regard to whether the tax_liability of subsidiary and taxpayer is not lower in the aggregate for all years to which the election applies than such tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director’s office will determine such tax_liability for the years involved if the director’s office determines that such tax_liability is lower that office will determine the federal_income_tax effect except as specifically provided otherwise no opinion is expressed on the federal_income_tax consequences of the transaction described above this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the terms of a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely jonathan d silver jonathan d silver assistant to the branch chief branch office of the associate chief_counsel financial institutions products
